                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

JASON ADKINS                                                                            PLAINTIFF

v.                                                      CIVIL ACTION NO. 3:18-CV-P761-GNS

LUTHER LUCKETT CORR. COMPLEX et al.                                                  DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on initial review of Plaintiff Jason Adkins’ pro se

complaint pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the Court will dismiss the

complaint but will provide Plaintiff an opportunity to file an amended complaint.

                                   I. SUMMARY OF CLAIMS

         Plaintiff is a convicted prisoner at the Luther Luckett Correctional Complex (LLCC). He

brings suit pursuant to 42 U.S.C. § 1983 against LLCC, Warden Scott Jordan, Captain Kevin

Drake, and Sergeant Jermey Smith. He sues Defendants in their individual and official

capacities.

         In the complaint, Plaintiff alleges that he was assaulted by another inmate on November

24, 2017. He claims, “While I was in my cell on the night in question, an inmate by the name of

Antonio Politi [] attacked me in my sleep, no one else saw incident due to the fact that there is no

camera’s in the cells in the segregation unit.” He reports sustaining “multiple facial fractures and

lacerations around my left eye and upper left lip” as well as “a fractured eye socket, and a broken

nose.”

         To the complaint, Plaintiff attaches the grievance he filed related to the incident.

Therein, he claimed:
          On November 22, 2017 they moved an inmate named Antonio Politi [] in my
          cell on November 23, 2017 at approximately 11:00pm while Mr. Politi [] was
          in the shower on B-L when I adkins gave a hand written note to correction
          officer Trevor Mccullough to give to shift supervisor to inform him to move
          me out of the cell I was in because I felt unsafe and scared. After I gave
          Trevor Mccullough the note I then verbally told Brian Owens to put me on
          suicide watch if they had to get me moved. Then I told C.O. Stone to please
          move me Stone and Owens said they would talk to the Seargent, and never
          came back. At Approx. 3:30am on Nov. 24, 2017 I woke up bleeding from
          my face and ear, I then hit the door yelling for help. I want all this
          documented and I want a reasonable explanation of why I was failed to be
          protected when I told the C.O. I was scared and wanted to go on suicide
          watch.

       The grievance form reveals that Defendant Drake, at the informal resolution stage,

“spoke with all staff at no time was it verbalized that inmate Adkins was in fear. A note was

passed, the note only stated ‘This guy is creepy.’ All staff respondedly ethically and

professionally.”

       Plaintiff appealed the informal resolution denial of the grievance, asserting that it “did not

adequately address the institutions failure to protect me.” He claims:

          Mr. Politi []was brought to RHU for violent actions. The institution placed
          my safety at risk by assigning Mr. Politi a self admitted violent prisoner and
          me a nonviolent prisoner in the same segregation cell. I made several verbal
          requests to staff asking to be moved to a different cell, including asking Ofc.
          Owens to put me on suicide watch. Also I gave Ofc. McCollough a written
          request to be moved. All requests went unanswered. I was attacked during
          my sleep and woke up bleeding. I hit the door and was yelling for help
          because RHU doors can only be opened by staff. My safety was in jeopardy
          until an officer came onto the walk and responded to my cry for help. Review
          of the RHU walkway camera footage at the times listed in my initial
          grievance will confirm my requests to officers and the time I was attacked
          and resulting injury.

       On appeal, Defendant Warden Jordan concurred with the informal resolution. He

indicated that the incident had been thoroughly investigated by Defendant Drake; that staff

statements and a note Plaintiff handed staff indicated “only that [Plaintiff] did not want to live

with inmate Politi”; that Plaintiff was placed in the RHU on November 10, 2017, for his “actions


                                                  2
of placing a substance on the video camera lens in a living unit”; that Plaintiff’s file indicated

that he had “18 major disciplinary reports and 4 disciplinary reports of physical action against

other inmates in which [he was] found guilty”; and that Plaintiff’s custody level had risen to

maximum custody based on his institutional behavior at LLCC and other institutions. Defendant

Warden Jordan further indicated that nothing in either Plaintiff’s or Politi’s history indicated a

problem with them being housed in the same cell; that the institution disciplined Politi and

“presented the case for criminal prosecution”; and that “there has been a separation alert placed

on [Plaintiff] and inmate Politi.”

        Plaintiff appealed the Warden’s decision to the Commissioner, claiming, “I do not feel

that this institution is taking this seriously. They simply sugar coat it.” The Commissioner

concurred with LLCC’s decision, indicating that at all levels of the grievance Plaintiff never told

staff that he was afraid of the other inmate or that he was in any danger from him; that the note

Plaintiff gave staff only stated that he thought the inmate was creepy; and that nothing in either

inmate’s history indicated a problem with them being housed together.

        As relief, Plaintiff seeks damages “due to all of the physical, mental, and emotional

anguish which has also led to me having nightmares,” and he seeks an order directing LLCC’s

medical department to set an appointment “with the Kentucky Lions Eye Clinic per the

recommendations of the University of Louisville Hospital’s medical report for an eye exam in

which to determine the best alternative to correct the vision in my left eye, this due to the fact

that I see double at a far distance.”




                                                  3
                                  II. STANDARD OF REVIEW

       Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327. In order to survive dismissal for failure to state a

claim, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A]

district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d

478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked




                                                  4
assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 555, 557).

                                         III. ANALYSIS

                            A. Luther Luckett Correctional Complex

       LLCC is part of the Kentucky Department of Corrections (DOC). The DOC is a

department within the Justice and Public Safety Cabinet of the Commonwealth of Kentucky. See

Exec. Order No. 2004-730 (July 9, 2004); Ky. Rev. Stat. § 12.250. A state and its agencies are

not “persons” subject to suit under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989); see also Crockett v. Turney Ctr. Indus. Prison, No. 96-6067, 1997 WL 436563, at *1

(6th Cir. Aug. 1, 1997) (“The prison is a state agency. . . . A state agency is not considered a

‘person’ subject to suit under 42 U.S.C. § 1983.”).

       Additionally, the Eleventh Amendment acts as a bar to all claims for relief against LLCC.

A state and its agencies, such as the DOC, may not be sued in federal court, regardless of the

relief sought, unless the state has waived its sovereign immunity under the Eleventh Amendment

or Congress has overridden it. Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,

506 U.S. 139, 146 (1993); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 124 (1984);

Alabama v. Pugh, 438 U.S. 781, 782 (1978). The Commonwealth of Kentucky has not waived

its immunity, see Adams v. Morris, 90 F. App’x 856, 857 (6th Cir. 2004), and in enacting § 1983,

Congress did not intend to override the traditional sovereign immunity of the states. Whittington

v. Milby, 928 F.2d 188, 193-94 (6th Cir. 1991) (citing Quern v. Jordan, 440 U.S. 332, 341

(1979)).




                                                  5
        For both of these reasons, the Court will dismiss the claims against LLCC for failure to

state a claim upon which relief may be granted and for seeking relief from a Defendant immune

from such relief.

                             B. Official-Capacity Claims for Damages

        The official-capacity claims for damages against Defendants Jordan, Drake, and Smith

will be dismissed on two bases. First, these Defendants are not “persons” subject to suit within

the meaning of § 1983 when sued in their official capacity for monetary damages. Will v. Mich.

Dep’t of State Police, 491 U.S. at 71 (concluding that a state, its agencies, and its officials sued

in their official capacities for monetary damages are not considered persons for the purpose of a

§ 1983 claim); Burrell v. Sumner, No. 97-3705, 1998 WL 786979, at *1 (6th Cir. Oct. 29, 1998)

(finding that state employees sued in their official capacity are not persons who may be sued for

damages under § 1983). Second, Defendants, as state officials and employees sued in their

official capacity for damages, are absolutely immune from § 1983 liability under the Eleventh

Amendment to the United States Constitution. Will v. Mich. Dep’t of State Police, 491 U.S. at

71; see also Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“This [Eleventh Amendment] bar

remains in effect when State officials are sued for damages in their official capacity.”).

                           C. Individual-Capacity Claims for Damages

                         1. Defendants Warden Jordan and Captain Drake

        The Eighth Amendment imposes a duty on corrections officers to take reasonable

measures “‘to protect prisoners from violence at the hands of other prisoners.’” Farmer v.

Brennan, 511 U.S. 825, 833 (1994) (citation omitted). However, not “every injury suffered by

one prisoner at the hands of another . . . translates into constitutional liability for prison officials

responsible for the victim’s safety.” Id. at 834. Rather, to maintain an Eighth Amendment claim



                                                    6
based on a failure to prevent harm, an inmate must prove both an objective and subjective

component. Id. With regard to the objective component, the plaintiff “must show that he [was]

incarcerated under conditions posing a substantial risk of serious harm.” Id. The subjective

component requires the plaintiff to prove that the defendant acted with “deliberate indifference”

to that risk. Id. “Deliberate indifference is a state of mind akin to criminal recklessness: the

official must both be aware of the facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Hamilton v. Eleby,

341 F. App’x 168, 171 (6th Cir. 2009) (internal quotation marks and citations omitted).

       “In failure to protect cases, a prisoner normally proves actual knowledge of impending

harm by showing that he complained to prison officials about a specific threat to his safety.”

Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996) (internal quotation marks and citations omitted).

However, actual knowledge also can exist where an inmate presents evidence showing that “a

substantial risk of inmate attacks was longstanding, pervasive, well-documented, or expressly

noted by prison officials in the past” and that the “circumstances suggest that the defendant-

official being sued had been exposed to information concerning the risk and thus must have

known about it.” Farmer, 511 U.S. at 842-43 (internal quotation marks omitted).

       Here, Plaintiff does not allege that he told either Defendant Jordan or Drake about any

threat to his safety from Inmate Politi prior to the attack, and he does not allege that either

Defendant possessed any information of any threat to him from Inmate Politi prior to the attack.

Plaintiff simply fails to allege any facts indicating that a substantial risk of serious harm was

known by either Defendant Jordan or Drake before he was assaulted. Plaintiff, therefore, has

failed to state a constitutional claim against Defendants Jordan and Drake.




                                                  7
       To the extent Plaintiff seeks to hold Defendants Jordan and Drake responsible based on

their supervisory positions as LLCC Warden and Captain, respectively, the doctrine of

respondeat superior, or the right to control employees, does not apply in § 1983 actions to

impute liability onto supervisors. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

658, 691 (1978). “Likewise, simple awareness of employees’ misconduct does not lead to

supervisor liability.” Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003) (citing Lillard v.

Shelby Cty. Bd. of Educ., 76 F.3d 716, 728 (6th Cir. 1996)). Rather, “a plaintiff must plead that

each Government-official defendant, through the official’s own individual actions, has violated

the Constitution.” Iqbal, 556 U.S. at 676; Loy v. Sexton, 132 F. App’x 624, 626 (6th Cir. 2005)

(“In order for supervisory liability to attach, a plaintiff must prove that the official ‘did more than

play a passive role in the alleged violation or showed mere tacit approval of the goings on.’”)

(quoting Bass v. Robinson, 167 F.3d 1041, 1048 (6th Cir. 1999)). Supervisory liability “must be

based on active unconstitutional behavior and cannot be based upon ‘a mere failure to act.’”

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (quoting Salehpour v. Univ. of Tenn., 159

F.3d 199, 206 (6th Cir. 1998)).

       Additionally, “[t]he mere denial of a prisoner’s grievance states no claim of constitutional

dimension.” Alder v. Corr. Med. Servs., 73 F. App’x 839, 841 (6th Cir. 2003); Grinter v. Knight,

532 F.3d 567, 576 (6th Cir. 2008) (“The ‘denial of administrative grievances or the failure to act’

by prison officials does not subject supervisors to liability under § 1983.”) (quoting Shehee, 199

F.3d at 300). A plaintiff’s claim is against the subjects of his grievances, not those who merely

decided whether to grant or deny the grievances. See Skinner v. Govorchin, 463 F.3d 518, 525

(6th Cir. 2006) (“Skinner’s complaint regarding Wolfenbarger’s denial of Skinner’s grievance

appeal, it is clear, fails to state a claim.”); Lee v. Mich. Parole Bd., 104 F. App’x 490, 493



                                                  8
(6th Cir. 2004) (“Section 1983 liability may not be imposed simply because a defendant denied

an administrative grievance or failed to act based upon information contained in a grievance.”);

Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003) (same).

        Plaintiff alleges only that Defendants Jordan and Drake denied his grievance appeals.

Accordingly, Plaintiff fails to state a claim upon which relief may be granted against them.

                                         2. Defendant Smith

        While the Court has a duty to construe pro se complaints liberally, a plaintiff is not

absolved of his duty to comply with the Federal Rules of Civil Procedure by providing a

defendant with “fair notice of the basis for [his] claims.” Swierkiewicz v. Sorema N.A., 534 U.S.

506, 514 (2002). Federal Rule of Civil Procedure 8(a) requires a pleading to contain “a short and

plain statement of the claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P.

8(a)(2). “Where a complaint alleges no specific act or conduct on the part of the defendant and

the complaint is silent as to the defendant except for his name appearing in the caption, the

complaint is properly dismissed, even under the liberal construction to be given pro se

complaints.” Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974); see also LeMasters v.

Fabian, No. 09-702 DSD/AJB, 2009 WL 1405176, at *2 (D. Minn. May 18, 2009) (“To state an

actionable civil rights claim against a government official or entity, a complaint must include

specific factual allegations showing how that particular party’s own personal acts or omissions

directly caused a violation of the plaintiff’s constitutional rights.”).

        Plaintiff only lists Defendant Smith as a Defendant in the caption and parties section of

the complaint form. He does not state any allegations against him in the body of the complaint.

Plaintiff, therefore, fails to state any claim against Defendant Smith in his individual capacity,

warranting dismissal of the complaint against him.



                                                   9
        However, “under Rule 15(a) a district court can allow a plaintiff to amend his complaint

even when the complaint is subject to dismissal under the PLRA [Prison Litigation Reform

Act].” LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013). Thus, the Court will allow

Plaintiff an opportunity to amend his Eighth Amendment failure-to-protect claim to describe the

facts surrounding how Defendant Smith allegedly violated his rights. The Court further will

allow Plaintiff to amend the failure-to-protect claim to name as Defendants in their individual

capacities any other persons who allegedly violated his rights and to describe the facts detailing

what each Defendant allegedly did to violate his rights.1

                                   D. Claim for Injunctive Relief

        Finally, as injunctive relief, Plaintiff seeks an order directing LLCC’s medical

department to make an appointment for him at the Kentucky Lions Eye Clinic. He fails,

however, to allege any facts indicating that he has sought and been denied treatment for any

medical/eye condition, and he fails to allege that any named Defendant or other person denied

him treatment. As no medical claim has been stated in the complaint, the claim for injunctive

relief pertaining thereto must be dismissed.

        As in the section above, however, the Court will allow Plaintiff to amend the complaint

to assert and describe the details surrounding an Eighth Amendment claim of deliberate

indifference to a serious medical need.




1
  For instance, in a grievance, Plaintiff alleges that he gave a note to Corrections Officer Trevor
Mccullough to give to the shift supervisor “to inform him to move me out of the cell I was in because I
felt unsafe and scared”; that he “verbally told Brian Owens to put me on suicide watch if they had to get
me moved”; and that he then “told C.O. Stone to please move me Stone and Owens said they would talk
to the Seargent, and never came back.” Plaintiff fails, however, to name Mccullough, Owens, or Stone as
Defendants in the complaint. If Plaintiff seeks to bring suit against them, he must name them as
Defendants in the amended complaint and detail their alleged wrongdoing.

                                                   10
                                               IV. ORDER

         For the foregoing reasons,

         IT IS ORDERED that the complaint is DISMISSED pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief may be granted and/or pursuant to

§ 1915A(b)(2) for seeking monetary relief from Defendants immune from such relief.

         IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint. Therein,

Plaintiff may amend his Eighth Amendment failure-to-protect claim to name as Defendants in

their individual capacities Sergeant Jermey Smith and any other persons who allegedly violated

his rights and to describe the facts detailing what each Defendant allegedly did to violate his

rights. Plaintiff also may amend the complaint to assert and describe the details surrounding an

Eighth Amendment claim of deliberate indifference to a serious medical need. The Court will

conduct an initial review of the amended complaint pursuant to 28 U.S.C. § 1915A.

         The Clerk of Court is DIRECTED to send Plaintiff a Pro Se Prisoner Handbook and to

place the instant case number and “Amended” on a § 1983 complaint form and send it, along

with four blank summons forms, to Plaintiff for his use should he wish to amend the complaint.

         Should Plaintiff choose not to file an amended complaint within 30 days, the Court

will enter a final Order dismissing the action for the reasons set forth herein.

Date:   July 3, 2019




cc:      Plaintiff, pro se
         Defendants
         General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4416.005




                                                     11
